Citation Nr: 1119657	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  09-03 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel






INTRODUCTION

The Veteran served in the Army National Guard of Tennessee from January 1972 to January 1980, with periods of active duty or active duty for training (ACDUTRA) from May 22, 1972 to September 22, 1972; July 7, 1973 to July 22, 1973; July 27, 1974 to August 11, 1974; July 19, 1975 to August 3, 1975; June 5, 1976 to June 20, 1976; July 9, 1977 to July 24, 1977; and July 29, 1978 to August 13, 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the above claim.

In April 2010 and October 2010, the Board remanded the matter to the AMC for the purpose of obtaining additional evidence.  As the requested development has been completed, no further action to ensure compliance with the remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).  The matter was most recently returned to the Board in March 2011.  

In March 2011, a hearing was held before the undersigned Veterans Law Judge.

The January 2008 private physician statement submitted by the Veteran in support of his claim for service connection for bilateral hearing loss raises the issue of entitlement to service connection for tinnitus.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's bilateral hearing loss was incurred in, or caused by, his military service.




CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2010).  In this decision, the Board grants service connection for bilateral hearing loss.  This award represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

The Veteran contends that he currently suffers from bilateral hearing loss as a result of intense noise exposure during tank training at Camp Shelby during the summer of 1974, and that, consequently, that he is entitled to service connection for bilateral hearing loss.

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.306.  "[I]n order to establish service connection or service-connected aggravation for a present disability the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these 



requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999); 38 C.F.R. § 3.303(a).  

In addition, service connection may be presumed for certain chronic diseases, including organic diseases of the nervous system such as hearing loss, which are manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Under VA regulations, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Thompson v. Gober, 14 Vet. App. 187, 188 (2000); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The evidence demonstrates a current disability of bilateral hearing loss.  An audiogram dated January 2008 shows that the Veteran had an auditory threshold of greater than 40 decibels at 4000 Hertz.  Additionally, the evidence of record shows that the Veteran experienced noise exposure in service, as the Board finds that the Veteran's assertions regarding the details of noise exposure are corroborated by his service records.  Service personnel records show that the Veteran was on ACDUTRA in July and August in 1974.  Additionally, his separation papers show that he served in an armor division.  As the Veteran's assertions of noise exposure during tank training in the summer of 1974 are corroborated by his service records, the Board finds that his statements regarding his character of service are credible.  Therefore, the evidence of record shows that the Veteran was exposed to loud tank noise during ACDUTRA in July and August of 1974.  

Lastly, the Veteran's medical examination data from October 1975 shows that he had some hearing loss shortly after separation, and the Veteran asserts that he has experienced continuous symptoms of hearing loss since service.  All hearing data prior to this period of ACDUTRA shows normal hearing.  The Veteran is competent to testify to symptoms of hearing loss, and the Board finds that this assertion is credible as it is corroborated by his service records.  See Charles v. Principi, 16 Vet. App 370, 374 (2002) (holding that laypersons are competent to testify to in-service acoustic trauma, in-service symptoms of tinnitus, and post-service continuous symptoms of tinnitus "because ringing in the ears is capable of lay observation).  Furthermore, the Veteran submitted a statement by his private physician asserting that he developed hearing loss due to exposure to very loud noise during tank service in the army.  Therefore, the totality of the evidence of record shows that the Veteran's currently diagnosed hearing loss is due to noise exposure in service.  As this evidence is competent, credible, and highly probative on the issue of whether the Veteran's hearing loss was directly incurred in service from acoustic trauma, the Veteran's hearing loss may be service connected, even though it was initially diagnosed after discharge.  38 C.F.R. § 3.303(b),(d); Combee v. Brown, 34 F.3d 1039, 1043  (Fed. Cir. 1994).
 
The Board finds no reason to reject the competent and credible evidence of record regarding the cause of the Veteran's hearing loss.  Furthermore, the medical evidence shows a current hearing loss disability, and the Veteran's service records and his own credible statements show that he sustained noise exposure during active periods of service while on ACDUTRA.  Therefore, resolving any doubt in 

favor of the Veteran, service connection for bilateral hearing loss is granted.  Gilbert, 1 Vet. App. at 53.  


ORDER

Service connection for bilateral hearing loss is granted. 




____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


